459 F.2d 52
79 L.R.R.M. (BNA) 2767, 67 Lab.Cas.  P 12,493
Walter L. LARSEN, Jr., Appellant,v.AIR CALIFORNIA, Appellee.
No. 26372.
United States Court of Appeals,Ninth Circuit.
March 2, 1972.Rehearing Denied April 3, 1972.

Walter L. Larsen, Jr.  (argued), Seattle, Wash., in pro. per.
Brownell Merrell, Jr.  (argued), of Gates, Morris, Merrell & Stephens, Los Angeles, Cal., for appellee.
Before KOELSCH, TRASK, and GOODWIN, Circuit Judges.
PER CURIAM:


1
Plaintiff, a discharged commercial airline copilot, brought action under 50 U. S.C. App. Sec. 459(g) (4), and 50 U.S.C. App. Sec. 459(c) (3) (Veterans' Re-employment Rights), demanding reinstatement and back pay.  He appeals a judgment granting partial back pay but denying reinstatement, 313 F.Supp. 218.


2
The crucial issue was whether plaintiff lost his job for requesting leave to attend military reserve drills or for unsatisfactory performance as a flightcrew member.  The evidence was in sharp conflict on all material issues.  The district judge observed the witnesses, heard and weighed the evidence, and made findings of fact adverse to the plaintiff.  The record reveals no basis for disturbing those findings.  Fed.R. Civ.P. 52(a).


3
While the trial court found no factual basis for ordering reinstatement, the court did find the defendant employer delinquent under 50 U.S.C. App. Sec. 459 (g) (4) in failing to afford plaintiff a predischarge hearing pursuant to the defendant's own personnel-policy manual.  The court accordingly awarded damages of $2,500 for wages lost during the time necessary for the hearing to which plaintiff was entitled.  The defendant has not cross-appealed.


4
Affirmed.